Case 2:18-cv-10542-LJM-EAS ECF No. 130 filed 02/26/20                      PageID.1684        Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

   JOEL VANGHELUWE, ET AL.,                           §
                                                      §   2:18-cv-10542-LJM-EAS
                    Plaintiffs,                       §
   v.                                                 §   Hon. Laurie J. Michelson
                                                      §
   GOTNEWS, LLC, ET AL.,                              §   Mag. Elizabeth A. Stafford
                                                      §
                    Defendants.                       §
                                                      §

               MOTION TO DISMISS DEFENDANT JEFFREY RAINFORTH ONLY

          Plaintiffs file this Motion to Dismiss Defendant Jeffrey Rainforth Only and would show

 the Court as follows:

          1.        Plaintiffs are Joel Vangheluwe and Jerome Vangheluwe.            On February 14,

 2018, Plaintiffs sued several defendants, including Defendant Jeffrey Rainforth, for

 defamation, defamation per se, intentional infliction of emotional distress, and invasion of

 privacy (false light). On or around July 10, 2018, Defendant Rainforth filed a letter with the

 Court, which has been considered his answer. Mr. Rainforth has not had an attorney file an

 appearance and is proceeding pro se.

          2.        Plaintiffs file this Motion to Dismiss Defendant Jeffrey Rainforth as a defendant

 in this suit. Plaintiff no longer desires to pursue the claims he raised in this matter against

 Defendant Jeffrey Rainforth. Plaintiffs ask that each side bear their own attorneys’ fees and

 costs.

          3.        For these reasons, Plaintiffs request this Court dismiss, without prejudice, all of

 the claims that Plaintiff raised against Defendant Jeffrey Rainforth.




 Motion to Dismiss Defendant Jeffrey Rainforth Only                                      Page 1 of 2
Case 2:18-cv-10542-LJM-EAS ECF No. 130 filed 02/26/20              PageID.1685       Page 2 of 2



                                                   Respectfully submitted,

                                                   Sommerman, McCaffity,
                                                   Quesada & Geisler L.L.P.

                                                   /s/ Andrew B. Sommerman
                                                   Andrew B. Sommerman
                                                   State Bar No. 18842150
                                                   3811 Turtle Creek Blvd., Suite1400
                                                   Dallas, TX 75219
                                                   (214) 720-0720 – Telephone
                                                   (214) 720-0184 - Facsimile
                                                   andrew@textrial.com

                                                   ATTORNEYS FOR PLAINTIFFS



                               CERTIFICATE OF CONFERENCE

        Counsel for Plaintiffs has been unable to confirm with Defendant Jeffrey Rainforth on
  this motion. Counsel for Plaintiffs does not have a phone number or an email address for
  Defendant Jeffrey Rainforth. Counsel for Plaintiffs only has a mailing address. Should
  Counsel for Plaintiffs receive a response to this Motion, they will advise the Court.


                                                           /s/ Andrew B. Sommerman
                                                           Andrew B. Sommerman



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on February 26, 2020, the foregoing Motion to Dismiss
  Defendant Jeffrey Rainforth Only was served via ECF on counsel of record who have
  appeared in the case.

         Furthermore, on February 26, 2020, I affirm that I placed a true and accurate copy of
  this document in a First Class postage-prepaid, properly addressed, and sealed envelope
  which was addressed to: Jeffrey Rainforth,      H. St., Apt. , Sacramento, CA          .


                                                           /s/ Andrew B. Sommerman
                                                           Andrew B. Sommerman



 STIPULATION OF DISMISSAL – JEFFREY RAINFORTH
                                                                                Page 2 of 2
